DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants claim amendments and arguments filed 6/2/21. Claim 28 is newly added. Claims 1, 4, 9-14, 17 and 22-28 are pending and examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 8/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102(maintained)
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Response to Arguments
Applicants argue that NCT02349061 does not teach each and every element of 
In dependent claims 1, 14 and 27, because NCT02349061 does not teach that the patient is a responder to the treatment with the antibody by being identified as having at least one of the recited clinical metrics. It is argued that NCT02349061 does not teach that any patient treated with the antibody was a responder, let alone a responder identified by the recited clinical metrics. Rather, NCT02349061 simply describes various aspects of a study design that is to be conducted in the future. 
Applicants’ arguments have been fully considered but are not found to be persuasive. Contrary to Applicants assertion, the primary outcome measures as recited in the clinical trial document (p.4), the Percentage of Participants with a Systemic Lupus Erythematosus Responder Index (SRI-4) Composite Response (CR) at Week 24. Further, SRI-4 response was defined as greater than or equal to 4-point reduction in Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) total score, no new British Isles Lupus Assessment Group (BILAG) A and no more than 1 new BILAG B domain score and no worsening (less than 10 percent increase) from baseline in Physician's Global Assessment of Disease Activity (PGA). Composite response is defined as SRI-4 response in participants who do not meet treatment failure criteria. SLEDAI-2K assessment consists of 24 items with total score of 0 to 105, with higher scores representing increased disease activity. BILAG Index: assessing clinical signs, Subjects having documented medical history to meet SLICC classification criteria for SLE for a minimum of 3 months prior to first dose; At least 1 well-documented (subject file, referring physician letter, or laboratory result), unequivocally positive, documented test for autoantibodies in medical history including either of the following: ANA, and/or anti-dsDNA antibodies, and/or anti-Smith antibodies; At least 1 unequivocally positive autoantibody test including ANA and/or anti-dsDNA antibodies and/or anti-Smith antibodies detected during screening; At least 1 BILAG A and/or 2 BILAG B domain scores observed during screening prior to first administration of study agent; Demonstrate active disease based on SLEDAI-2K score greater than or equal to (>=) 6 observed during screening and assessed approximately 2 to 6 weeks prior to randomization. Must also have SLEDAI-2K score >= 4 for clinical features (ie, SLEDAI excluding laboratory results) at Week 0 prior to the first administration of study agent (p4-p5). Further, the clinical endpoints contemplated in the instant invention are also disclosed in NCT02349061.For example: SLEDAI 2K score. Therefore, absent evidence to the contrary, the clinical trial was conducted on patients who are responders to the administration of ustekinumab antibody. Thus, the rejection of record is maintained.
Claim Rejections - 35 USC § 103(maintained)
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6a.The rejection of claims 1, 9, 12, 13, 14, 22, 25, 26, 27 and 28 (newly added) stand rejected under 35 U.S.C. § 103(a), for allegedly being unpatentable over Giles-Komar et al. (Pre-grant publication number 2009/0202549) and Reichert et al. (U.S. Patent Number 9,803,010) in view of NCT02349061 (Publication date August 3, 2016).
Response to Arguments
- 10 - claims 1, 14 and 27, because none of the cited references teach or suggest that the patient is a responder to the treatment with the antibody by being identified as having at least one of the recited clinical metrics. As described above, Applicants contend that NCT02349061 does not teach that any patient treated with the antibody was a responder, let alone a responder identified by the recited clinical metrics. Rather, NCT02349061 simply describes various aspects of a study design that is to be conducted in the future.
Applicants argue that Giles-Komar, Reichert, and NCT02349061, alone or in combination with each other, do not provide a reasonable expectation of success at arriving at a method for treating active SLE in a patient, comprising administering an anti-IL-12/IL- 23p40 antibody. The present invention is based, in part, upon the surprising discovery of the clinical effectiveness of ustekinumab in treating active SLE, as measured by a variety of clinically relevant metrics. In addition, Merrill et al. (Arthritis Rheum. 2010 Jan;62(1):222-33; provided herein as "Exhibit A") describes a clinical trial using rituximab to treat SLE where no difference was observed between placebo and rituximab in the primary and secondary endpoints. Thus, a skilled artisan would not reasonably expect from the planned studies described in NCT02349061 that a patient will be a responder, because whether or not a patient is a responder it is not predictable from such planned studies. 
Applicants, arguments have been fully considered but are not found to be persuasive. Contrary to Applicants assertion, the primary outcome measures as recited Percentage of Participants with a Systemic Lupus Erythematosus Responder Index (SRI-4) Composite Response (CR) at Week 24. Further, SRI-4 response was defined as greater than or equal to 4-point reduction in Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) total score, no new British Isles Lupus Assessment Group (BILAG) A and no more than 1 new BILAG B domain score and no worsening (less than 10 percent increase) from baseline in Physician's Global Assessment of Disease Activity (PGA). Composite response is defined as SRI-4 response in participants who do not meet treatment failure criteria. SLEDAI-2K assessment consists of 24 items with total score of 0 to 105, with higher scores representing increased disease activity. BILAG Index: assessing clinical signs, symptoms, or laboratory parameters related to SLE, divided into 9 organ systems. For each organ system: A=severe disease, B=moderate disease, C=mild stable disease, D=inactive, but previously active, E=inactive and never affected. The PGA assess disease activity on a visual analogue scale = from very well (0)-very poor (10). In addition, the inclusion criteria for this experiment included Subjects having documented medical history to meet SLICC classification criteria for SLE for a minimum of 3 months prior to first dose; At least 1 well-documented (subject file, referring physician letter, or laboratory result), unequivocally positive, documented test for autoantibodies in medical history including either of the following: ANA, and/or anti-dsDNA antibodies, and/or anti-Smith antibodies; At least 1 unequivocally positive autoantibody test including ANA and/or anti-dsDNA antibodies and/or anti-Smith antibodies detected during screening; At least 1 BILAG A and/or 2 BILAG B domain scores observed during screening prior to first administration of study agent; Demonstrate active disease based on SLEDAI-2K score greater than or equal to (>=) 6 observed during screening and assessed approximately 2 to . Further, the clinical endpoints contemplated in the instant invention are also disclosed in NCT02349061.For example: SLEDAI 2K score.
With respect to Applicants assertion that they observed surprising discovery of the clinical effectiveness of ustekinumab in treating active SLE, as measured by a variety of clinically relevant metrics, Applicants have only provided data in the specification comparing placebo to ustekinumab. There is no comparison of antibody with comparable antibodies such as belimumab (Furie et al, Arthritis and Rheumatism Vol.61, No.9, pp.1143-1151, IDS of 11/26/2019). Compared to Merrill et al.,  Furie et al., teaches that application of the SRI to data from a large phase II RCT belimumab in patients with active SLE demonstrated that belimumab treatment resulted in a statistically larger percentage of responders than treatment with placebo (p.1150, col. 1, para.2). Thus, a skilled artisan would reasonably expect from the planned studies described in Giles-Komar et al. (Pre-grant publication number 2009/0202549) and Reichert et al. (U.S. Patent Number 9,803,010) in view of NCT02349061 that a SLE patient will be a responder, upon administering an anti-IL-12/IL- 23p40 antibody

6b. Claims 4, 10, 11, 17, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) as applied to claims 1, 9, 12, 13, 14, 22, 25, 26, 27 and 28 (newly added) above, and further in view of STELARA® (ustekinumab) administration instruction revised 9/2016.
Response to Arguments
patient is a responder to the treatment with the antibody by being identified as having at least one of the recited clinical metrics. Further, it is argued that the cited references, alone or in combination with each other, do not provide a reasonable expectation of success at arriving at the claimed method for treating active SLE in a patient, wherein the patient is a responder as identified by having at lease one of the recited clinical metrics. Further, the present claims produces surprising and unexpected results that could not have been predicted by the combination of the cited references. For at least these reasons, Applicants assert that the claims are not rendered obvious by the combination of Giles-Komar, Reichert, NCT02349061, and STELARA. Applicants request reconsideration and withdrawal of the rejection. 
Applicants’ arguments have been fully considered but are not found to be persuasive. Contrary to Applicants assertion, the primary outcome measures as recited in the clinical trial document (p.4), Percentage of Participants with a Systemic Lupus Erythematosus Responder Index (SRI-4) Composite Response (CR) at Week 24. Further, SRI-4 response was defined as greater than or equal to 4-point reduction in Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) total score, no new British Isles Lupus Assessment Group (BILAG) A and no more than 1 new BILAG B domain score and no worsening (less than 10 percent increase) from baseline in Physician's Global Assessment of Disease Activity (PGA). Composite response is Subjects having documented medical history to meet SLICC classification criteria for SLE for a minimum of 3 months prior to first dose; At least 1 well-documented (subject file, referring physician letter, or laboratory result), unequivocally positive, documented test for autoantibodies in medical history including either of the following: ANA, and/or anti-dsDNA antibodies, and/or anti-Smith antibodies; At least 1 unequivocally positive autoantibody test including ANA and/or anti-dsDNA antibodies and/or anti-Smith antibodies detected during screening; At least 1 BILAG A and/or 2 BILAG B domain scores observed during screening prior to first administration of study agent; Demonstrate active disease based on SLEDAI-2K score greater than or equal to (>=) 6 observed during screening and assessed approximately 2 to 6 weeks prior to randomization. Must also have SLEDAI-2K score >= 4 for clinical features (i.e, SLEDAI excluding laboratory results) at Week 0 prior to the first administration of study agent (p4-p5). Further, the clinical endpoints contemplated in the instant invention are also disclosed in NCT02349061.For example: SLEDAI 2K score.
With respect to Applicants assertion that they observed surprising discovery of the clinical effectiveness of ustekinumab in treating active SLE, as measured by a variety of clinically relevant metrics, Applicants have only provided data in the 

6c. Claims 1, 4, 9-12, 14, 17 and 22-28 (28 newly added) are rejected under 35 U.S.C. 103 as being unpatentable over NCT02349061 (Publication date August 3, 2016)  in view of STELARA® (ustekinumab) administration instruction revised 9/2016.
Response to Arguments
Applicants contend that, for at least the reasons cited above with respect to the rejection in view of Giles-Komar, Reichert, NCT02349061, and STELARA, this combination of references do not render the rejected claims obvious. Applicants’ position is that the cited references, alone or in combination with each other, do not teach or suggest that the patient is a responder to the treatment with the antibody by being identified as having at least one of the recited clinical metrics. Further, the cited references, alone or in combination with each other, do not provide a reasonable expectation of success at arriving at the claimed method for treating active SLE in a patient, wherein the patient is a responder as identified by having at lease one of the - 16 - U.S. Patent Application No.: 16/139,683and unexpected results that could not have been predicted by the combination of the cited references. For at least these reasons, Applicants assert that the claims are not rendered obvious by the combination of NCT02349061, and STELARA. Applicants request reconsideration and withdrawal of the rejection.
Applicants’ arguments have been fully considered but are not found to be persuasive. Contrary to Applicants assertion, the primary outcome measures as recited in the clinical trial document (p.4), Percentage of Participants with a Systemic Lupus Erythematosus Responder Index (SRI-4) Composite Response (CR) at Week 24. Further, SRI-4 response was defined as greater than or equal to 4-point reduction in Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) total score, no new British Isles Lupus Assessment Group (BILAG) A and no more than 1 new BILAG B domain score and no worsening (less than 10 percent increase) from baseline in Physician's Global Assessment of Disease Activity (PGA). Composite response is defined as SRI-4 response in participants who do not meet treatment failure criteria. SLEDAI-2K assessment consists of 24 items with total score of 0 to 105, with higher scores representing increased disease activity. BILAG Index: assessing clinical signs, symptoms, or laboratory parameters related to SLE, divided into 9 organ systems. For each organ system: A=severe disease, B=moderate disease, C=mild stable disease, D=inactive, but previously active, E=inactive and never affected. The PGA assess disease activity on a visual analogue scale = from very well (0)-very poor (10). In addition, the inclusion criteria for this experiment included Subjects having documented medical history to meet SLICC classification criteria for SLE for a minimum of 3 months prior to first dose; At least 1 well-documented (subject file, referring physician letter, or  At least 1 unequivocally positive autoantibody test including ANA and/or anti-dsDNA antibodies and/or anti-Smith antibodies detected during screening; At least 1 BILAG A and/or 2 BILAG B domain scores observed during screening prior to first administration of study agent; Demonstrate active disease based on SLEDAI-2K score greater than or equal to (>=) 6 observed during screening and assessed approximately 2 to 6 weeks prior to randomization. Must also have SLEDAI-2K score >= 4 for clinical features (i.e, SLEDAI excluding laboratory results) at Week 0 prior to the first administration of study agent (p4-p5). Further, the clinical endpoints contemplated in the instant invention are also disclosed in NCT02349061.For example: SLEDAI 2K score.
With respect to Applicants assertion that they observed surprising discovery of the clinical effectiveness of ustekinumab in treating active SLE, as measured by a variety of clinically relevant metrics, Applicants have only provided data in the specification comparing placebo to ustekinumab. There is no comparison of antibody with comparable antibodies such as belimumab (Furie et al, Arthritis and Rheumatism Vol.61, No.9, pp.1143-1151, IDS of 11/26/2019). Compared to Merrill et al., Furie et al., teaches that application of the SRI to data from a large phase II RCT belimumab in patients with active SLE demonstrated that belimumab treatment resulted in a statistically larger percentage of responders than treatment with placebo (p.1150, col. 1, para.2). Thus, a skilled artisan would reasonably expect from the teachings described in NCT02349061, and STELARA. Would describe the instant invention.
Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7a. Claim 14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of United States Patent Number 6,902,734 and Reichert in view ofNCT02349061.
7b. Claims 1 and 28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of United States Patent Number 7,166,285 and Reichert in view ofNCT02349061.
7c. Claims 1 and 28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of United States Patent Number 7,887,807 and Reichert in view ofNCT02349061.
7d. Claims 1, 4, 10, 11, 14, 23, 24 and 28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 7, 8 and 10 of United States Patent Number 9,676,848 and Reichert in view of NCT02349061 and further in view of STELARA® (ustekinumab) administration instruction revised 09/2016.

7f. Claims 1, 9-14, 17 and 22-28 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application Serial Number 16/717,055.
 Applicants submit that the claims, as amended, should not be subject to these rejections for the reasons provided in response to the rejections under 35 U.S.C. § 103(a) and the results achieved in the claimed invention. In addition, it is asserted that once claims in the present application are deemed to be in condition for allowance, Applicants will address any remaining nonstatutory double patenting rejections.
Applicants’ arguments have been fully considered but are not found to be persuasive for reasons set forth in the response in paragraphs 5 and 6. Therefore, the rejection of record is maintained.
Conclusion
8. No claims are allowed. 
9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information                       Response to Office Action dated March 2, 2021
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645      

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645